Per Curiam:
This was a petition for a writ of habeas corpus. The petitioner is a convict now undergoing sentence in the Western Penitentiary. The record of his trial and conviction in the Court of Quarter Sessions of Elk county, has been brought up by a writ of certiorari, from which we learn that four separate indictments were returned against him, numbered respectively 12, 18, 14 and 15 of November Sessions 1884; that as to the first indictment, No. 12, a nolle prosequi was entered by leave of court; that to No. 13 he pleaded guilty but was not sentenced; that to No. 14 he pleaded guilty and was sentenced to an imprisonment of four years; and that to No. 15 he pleaded ■ guilty and was sentenced to an imprisonment of four years, to be computed from the expiration of sentence on No. 12. The four years having now fully expired, of the sentence on No. 14, the prisoner prays for this writ of habeas corpus in order that he may be discharged from further confinement, the warden of the penitentiary refusing to discharge him.
It is very evident there was a clerical error in recording the sentence on bill No. 15. There was not, and could not have been, a sentence upon bill No. 12, as a nolle prosequi had been entered thereon. We cannot discharge a prisoner, self-convicted of high crimes, upon such a bald technicality as this. At most, it was a mere slip or misprision of the clerk of the court below in recording the sentence. We therefore decline to allow the writ of habeas corpus, but we do so without prejudice to the petitioner’s right to apply for such writ to the court of Elle county. We also order the record brought here upon the certiorari to be returned to the Court of Quarter Sessions, with leave to that court to amend its record as to justice shall be right.
Petition dismissed.